Citation Nr: 1401571	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-24 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss.

2. Entitlement to service connection for breathing problems.

3. Entitlement to service connection for sleep impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2010, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims file.

In October 2010, the Board remanded the claims for additional development.  The case has since been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his currently diagnosed bilateral sensorineural hearing loss had onset during military service and is otherwise related to military noise exposure to helicopter and aircraft engines therein.  He also claims service connection for breathing problems and sleep impairment, to include as due to exposure to Agent Orange and/or as caused or aggravated by service-connected type II diabetes mellitus and coronary artery disease with congestive heart failure disabilities.  Unfortunately, additional development is necessary prior to adjudication of the claims.  

As to the Veteran's currently diagnosed bilateral sensorineural hearing loss disability, during the July 2010 hearing, he testified that it is hard for him to state when he initially noticed a decrease in hearing acuity.  He recalled post-service occupational noise exposure while working at a manufacturing company and that sometimes someone had to physically get his attention to make him aware of a nearby situation as he was unable to hear what was going on around him.  He believed that his hearing acuity decreased "quite a bit" while stationed in Vietnam and that it has continued to worsen ever since.

The Veteran's DD-214 shows a military occupational specialty of an aircraft air frame repairman.  Accordingly, excessive noise exposure during service as alleged by the Veteran is conceded. 

In May 2009, the Veteran was afforded a VA audiological examination to determine the nature and etiology of his claimed hearing loss disability.  A current bilateral hearing loss disability for VA purposes was shown on audiometric examination.  38 C.F.R. § 3.385.  The examiner opined that the Veteran's current bilateral hearing loss is not related to his military service.  She reasoned that audiometric findings documented at the time of the Veteran's October 1966 discharge examination showed that his hearing was "within normal limits." 

As noted in the prior remand, is unclear whether the examiner converted auditory threshold values from the Veteran's service examinations from the old standard for measuring auditory thresholds prior to 1967 (American Standards Association (ASA) units) to the new standard used since 1967 (International Standard Organization (ISO) units).  In most cases, failure to add the conversion factor results in an underestimation of the extent of any hearing loss on examinations prior to 1967.  

In this case, the converted auditory threshold values from the Veteran's 1966 report of separation examination from ASA to ISO units do not show the presence of a hearing loss disability for VA purposes during service. 38 C.F.R. § 3.385.  They do, however, show some indication of a hearing loss, albeit not quite a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (any threshold over 20 indicates some degree of hearing loss).  With some showing in 1966 of a hearing loss, the examiner's statement characterizing the findings of the 1966 examination as "within normal limits" is not entirely accurate.  Also, the examiner did not acknowledge or discuss the fact that converted audiological values on enlistment examination in 1964 are also reflective of some degree of hearing loss and that a comparison of converted audiological values on enlistment and separation examinations appears to show a further degree of hearing loss at the time of separation.  

In light of the foregoing, the Board previously found that a new examination was warranted for an examination and opinion that takes into consideration the converted audiological values from ASA to ISO units and a comparison of converted audiological values on enlistment and separation examinations and whether such indicates a casual connection between the Veteran's current bilateral hearing loss and his military service with undisputed excessive noise exposure therein.  

The AMC attempted to schedule the Veteran for the requested examination on two separate occasions in November 2010 and January 2011, however, the Veteran failed to report to either examination and he has not provided good cause for his failure to report to the later examination.  Accordingly, the claim was readjudicated based on the evidence of record pursuant to 38 C.F.R. § 3.655.  However, given the Veteran's undisputed history of excessive military noised exposure, audiometric threshold shifts in hearing acuity on comparison of enlistment and separation examinations, and the Veteran's reported notice of onset of decreased hearing during service which has worsened ever since, an addendum opinion must still be obtained for clarification as to the likely etiology of the Veteran's current bilateral hearing loss disability.  38 C.F.R. § 3.159(c)(4).

Concerning the other remaining issues on appeal - service connection for breathing problem and sleeping impairment - a review of the record shows that the Veteran has not yet been afforded VA examinations with respect to these claims.  Although the Veteran failed to appear for requested VA examinations for these claimed disabilities on two occasions in November 2010 and January 2011 and he has not provided good cause for his failure to report to the later examination, for the reasons stated below, the Board finds that obtainment of an etiological opinion is necessary.  38 C.F.R. § 3.159(c)(4).

Post-service treatment records dating since 2006 show diagnoses of sleep apnea, insomnia, posttraumatic stress disorder (PTSD), and a January 2006 private chest x-ray showed findings of mild infiltrates in the left lower lobe.  

VA treatment records dating from August 2007 to April 2009 are not associated with the claims file for review.  VA treatment records dating prior to August 2007 are negative for diagnosis of PTSD and VA treatment records dating since April 2009 are positive for diagnosis of PTSD.  Service connection is not in effect for PTSD and VA treatment records currently associated with the claims file do not mention the circumstances or etiology of the Veteran's currently diagnosed PTSD.  In his notice of disagreement, the Veteran requested that his claimed disabilities be "compared to VA's database concerning illness caused or exacerbated by wartime stress."  During the July 2010 hearing, the Veteran stated he was quite nervous after discharge and whether he awoke during the night was dependent on his mood at the time sleep was initiated.  As the Veteran appears to relate his sleep impairment to psychiatric causes on multiple occasions, VA treatment records dating from August 2007 to April 2009 must be obtained and associated with the claims file.

During the July 2007 hearing, the Veteran testified that he first experienced breathing and sleeping problems during service or within the first year or few years after discharge, and he has continued to experience similar symptoms since then.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Since the Veteran has asserted continued sleep and breathing problems since service and the medical and lay evidence of record suggests a possible relationship between the claimed disabilities and the Veteran's service, a medical opinion should be obtained to identify the nature and etiology of his claimed sleeping and breathing problems and whether any diagnosed disorder is etiologically related to any incident of his military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA medical and psychiatric treatment records from the Columbia VAMC and Orangeburg CBOC dating from August 2007 to April 2009, and since January 2010.  All records requests and responses received should be documented in the claims file.

2. After all identified VA treatment records have been obtained to the extent possible, refer the claims file to an audiologist for the purpose of obtaining a clarifying opinion as to the nature and likely etiology of the Veteran's current bilateral hearing loss disability.  The examiner should review the claims file, to include any electronic records in Virtual VA and VBMS.  

Based on a review of the record, the Veteran's reported and documented history of hearing loss and his contentions, the examiner should provide a medical opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's current hearing loss is related to his service, to include his undisputed military noise exposure therein.  The examiner must convert in-service audiometric findings from ASA to ISO units and acknowledge and discuss any threshold shifts in the Veteran's hearing acuity during service and state whether such represents a causal relationship between the Veteran's current bilateral hearing loss disability and his military service and noise exposure therein.  

The examiner should report the rationale for any opinion expressed, and reconcile any opinion with the evidence of record and cite to the record as appropriate.  

3. Also obtain a VA medical opinion from an appropriate examiner as to the nature and etiology of the Veteran's claimed breathing problems and sleep impairment.  The claims file, to include any electronic records in Virtual VA and VBMS, must be made available to and reviewed by the examiner.  Based on a review of the claims file, the Veteran's reported and documented history of his claimed breathing problems and sleep impairment and the Veteran's contentions, the examiner should identify any breathing and sleep disorders diagnosed and express an opinion as to whether any diagnosed disorders at least as likely as not (50 percent or more probable) had onset during or are etiologically related to any incident of the Veteran's military service.  

The examiner must also state whether any diagnosed breathing or sleep impairment disorders are at least as likely as not (50 percent or more probable) proximately due to or aggravated by (permanently worsened beyond normal progression) the Veteran's service-connected disabilities, as listed in his March 2010 rating decision.  

If the examiner determines that a sleep or breathing disorder is aggravated by service-connected disability, he or she should report the baseline level of severity of the sleep and/or breathing disorder prior to the onset of aggravation.  If some of the increase in severity of a sleep or breathing disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should report the rationale for any opinion expressed, and reconcile any opinion with the evidence of record and cite to the record as appropriate 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After adequate opportunity for response, the case must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


